Citation Nr: 0210636	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  94-41 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a disability 
manifested by elevated cholesterol levels.

2.  Entitlement to service connection for a disability 
manifested by  elevated glucose levels.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran retired from military service in June 1991, after 
20 years of active duty.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1991 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
It is noted that the veteran moved on several occasions 
during the pendency of this appeal, but that the Waco RO once 
again has jurisdiction over his claims folder.

This case was previously before the Board in May 1996 and 
January 2000, at which time it was remanded for additional 
development.  As a preliminary matter, the Board finds that 
the RO has substantially complied with prior remand 
directives, and a new remand is not required pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  The medical evidence reflects that the veteran has been 
found to have elevated cholesterol and glucose levels on 
various occasions, both during and since his active service.

3.  An elevated serum cholesterol is a laboratory finding and 
not a disability for VA compensation purposes, and the 
preponderance of the medical evidence is against a finding 
that the veteran's elevated cholesterol level is due to an 
underlying disease or disability.

4.  The veteran's borderline diabetes began during active 
service.

CONCLUSIONS OF LAW

1.  Service connection is not warranted for a claimed 
disability manifested by  elevated cholesterol levels.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  Service connection is warranted for diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has accorded the veteran several 
examinations, including a February 2001 diabetes mellitus 
examination which addressed the issue of whether his elevated 
cholesterol and glucose levels were indicative of a chronic 
underlying disability(ies).  Further, the RO advised the 
veteran of the evidence necessary to substantiate his claim 
by a variety of documents, including the October 1992 
Statement of the Case and the various Supplemental Statements 
of the Case.  The prior Board remands of May 1996 and January 
2000 also contained information regarding the evidence 
necessary to substantiate this claim.  In addition, the RO 
sent correspondence to the veteran in June 1996, as well as 
in January and April 2000, which requested that he identify 
any pertinent records regarding his claim, and indicated that 
the RO would request any such records.  Moreover, the May 
2002 Supplemental Statement of the Case included a summary of 
the revised regulatory provisions of 38 C.F.R. § 3.159 
regarding the enhanced duty to assist and notify, including 
VA's duty to obtain pertinent evidence identified by the 
veteran, and the veteran's duty to identify such evidence.  
It does not appear that the veteran has identified any 
pertinent evidence that is not of record.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled, to include the revised 
regulatory provisions of 38 C.F.R. § 3.159.  No additional 
assistance or notification to the veteran is required based 
on the facts of the instant case.


Background.  The veteran's service medical records reflect 
elevated serum (blood) cholesterol and glucose levels on a 
variety of occasions, and note that he had a family history 
for diabetes.  For example, in December 1979 he underwent 
evaluation after an abnormal glucose tolerance test (GTT).  
It was concluded that the mildly abnormal GTT did not qualify 
for diabetes mellitus either by US Public Service criteria or 
Fajans and Conn's criteria.  Thereafter, his cholesterol 
level was found to be elevated on a November 1980 service 
examination.  Subsequent records from July 1988 reflect that 
his glucose level was elevated on testing, based on the 
published limits, but that it was within normal limits in 
October 1988.  Testing in May 1990 showed elevated 
cholesterol and normal glucose levels, while testing in May 
and June 1990 showed glucose to be within the limits of 
normal.  However, the veteran continued to have elevated 
cholesterol for the remainder of his time in service.

Various post-service medical records are on file which cover 
a period from 1991 to 2001, and show treatment for a variety 
of conditions including the veteran's service-connected 
hypertension.  These records also include findings indicative 
of elevated cholesterol and glucose levels, and note 
hyperlipidemia, on various occasions.  Nevertheless, it was 
noted on a September 1991 VA medical examination that his 
cholesterol was within normal limits, as was his blood sugar.

The veteran underwent various VA medical examinations in May 
1993.  Testing done in association with these examinations 
reflect that his glucose was within normal limits, but that 
his cholesterol was high, and in the high risk category.  In 
addition, diagnoses following an asthma evaluation included 
hypercholesterolemia.  Further, the veteran was also 
evaluated for diabetes.  It was noted that glucose testing 
during service showed a borderline diabetes, but the veteran 
reported that he was never diagnosed as having diabetes 
mellitus, and had never been on medication for this 
condition.  It was also noted that he had a strong family 
history for diabetes.  Following examination of the veteran, 
the examiner stated that diabetes mellitus was not found on 
this examination.

Outpatient treatment records dated in March 1997 show a 
finding of glucose intolerance.  Subsequent records from 
November 1997 note complaints of light-headedness, no 
etiology noted, and increased glucose level.  It was also 
indicated that he had symptoms of diabetes mellitus, but he 
was not actually diagnosed with this disability at that time.

In May 1996, the Board remanded this case for the RO to have 
an appropriate specialist review the veteran's claims folder 
and proffer an opinion as to whether the veteran did in fact 
have hyperlipidemia, and if so, whether it was a symptom of 
some other underlying disorder or whether it was itself a 
disability.  If hyperlipidemia was a separate a disorder, an 
opinion was to be provided as to whether there was any 
relationship between the hypercholesterolemia and/or elevated 
glucose levels in service and the reported post-service 
hyperlipidemia, and the date of onset of hyperlipidemia.  
When the case was returned to the Board in January 2000, the 
Board noted that this requested development had not been 
completed, and remanded the case again to complete this 
development in accord with Stegall, supra.

The veteran ultimately underwent a VA medical examination for 
diabetes mellitus in February 2001, in accord with the 
Board's remand directives.  At this examination, the examiner 
noted that the veteran's claims folder had been reviewed, and 
summarized the contents thereof.  For example, it was noted 
that records from 1976 showed that his cholesterol level was 
285, which was total cholesterol.  In 1979, he had a fasting 
glucose of 96.  Further, it was noted that because he had a 
family history of diabetes, his records indicated that in 
"1992," he requested a glucose tolerance test which the 
records indicated was borderline.  In 1988, his total 
cholesterol was 258, and his glucose level was 105.  
Consequently, the examiner stated that the veteran's 
dyslipidemia (abnormal serum lipid level) had developed quite 
early in his life, as did his hypertensive disease.  However, 
the veteran did not complain of any subjective symptoms 
whatsoever.  Moreover, following examination of the veteran, 
the examiner stated that, according to the past medical 
records, the veteran did indeed have dyslipidemia, which was 
independent of any other medical condition.  The examiner 
also stated that there was no medical literature that would 
indicate there was a connection between hyperlipidemia and 
elevated glucose.  Additionally, it was noted that the 
veteran had had an elevated cholesterol since the early 
1970s, which was as far back as the records had been 
reviewed.  Furthermore, the examiner stated that there was no 
evidence to suggest there was a relationship between diabetes 
and hyperlipidemia; there was not enough medical evidence to 
connect the veteran's elevated cholesterol level to his 
borderline diabetes.

Overall impressions from the February 2001 VA diabetes 
mellitus examination were hypertensive vascular disease under 
fair control; borderline glucose levels without any 
subjective symptoms and without treatment; and dyslipidemia, 
without any subjective symptoms, and no treatment other than 
exercise and diet.

By a May 2002 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
a disability manifested by elevated cholesterol and glucose 
levels.  Among other things, the RO stated that high 
cholesterol and elevated glucose levels were not diseases, 
injuries, or disabilities, even though they might be a risk 
factor in the development of certain diseases.  The RO also 
stated that elevated cholesterol levels or hyperlipidemia was 
an excess of cholesterol in the blood, and, as such, 
represented only a laboratory finding, and not an actual 
disability in and of itself for which VA compensation 
benefits were payable.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a disability 
manifested by elevated cholesterol levels, and that the 
evidence supports the claim for service connection for 
diabetes mellitus manifested by elevated glucose levels.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence; he 
is not qualified to diagnose a medical disability, nor 
proffer a competent medical opinion regarding the etiology 
thereof.

The record clearly shows that the veteran has had elevated 
cholesterol and glucose levels both during and since his 
active service.  However, as noted in May 2002 Supplemental 
Statement of the Case, these are laboratory findings, and are 
not evidence, in and of themselves, of an underlying 
disability(ies).  Hyperlipidemia is general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hypertriglyceridemia, hypercholesterolemia, etc.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 795 (28th ed. 1994); 
see also 61 Federal Register 20,440, 20,445 (May 7, 1996) 
(Diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities for the rating 
schedule.).  The term "disability" as used for VA purposes 
refers to impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  There is no evidence of 
record to suggest that the veteran's hypercholesterolemia 
causes any impairment of earning capacity. 

Nothing in the medical evidence reflects that the veteran has 
a current disability manifest by his elevated cholesterol 
levels.  The February 2001 VA examination also found, in 
essence, that the veteran has no other disability that is 
currently manifested by his elevated cholesterol levels.  As 
noted above, this opinion was based upon both an examination 
of the veteran and a review of his medical records.  No 
competent medical evidence is on file which refutes this 
opinion.  Consequently, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
veteran has a current disability manifested by his elevated 
cholesterol levels.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a disability manifested by elevated 
cholesterol levels, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

As to the veteran's claim that he has a disability manifested 
by elevated glucose levels, he reported upon the May 1993 VA 
diabetes examination that he was never diagnosed with the 
disability, and the examiner stated that diabetes mellitus 
was not found on this examination.  However, the service and 
post-service medical records show elevated serum glucose 
level and records dated in November 1997 indicate that the 
veteran had diabetic symptoms.  While he was not actually 
diagnosed with diabetes at that time, the February 2001 VA 
diabetes mellitus examination did result in a diagnosis of 
borderline diabetes.  As to the latter examination report, 
the Board notes that, while the diagnosis did not appear 
under the examiner's impression, the physician added the 
statement that there is not enough medical evidence to 
connect the veteran's elevated cholesterol level to his 
borderline diabetes (emphasis added), thus clearly indicating 
that the veteran currently has borderline diabetes.  The 
Board finds that, given the medical evidence in toto, to 
include the in-service and post-service elevated serum 
glucose levels and a current diagnosis, service connection 
for diabetes is warranted.  





ORDER

Entitlement to service connection for a disability manifested 
by elevated cholesterol levels is denied.

Entitlement to service connection for diabetes mellitus is 
granted. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

